Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                          Nos. 04-13-00727-CR & 04-13-00728-CR

                                      Jerry Paul ROSE,
                                          Appellant

                                            v.
                                       The STATE of
                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                            Trial Court Nos. B09-410 & B09-540
                        Honorable M. Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED July 9, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice